Citation Nr: 1624865	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-18 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for bipolar disorder for the period from July 30, 2003, to May 21, 2009.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bipolar disorder, prior to May 21, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for bipolar disorder effective July 30, 2003, and assigned an initial disability rating of 50 percent.  

In a June 2009 rating decision, the RO increased the initial rating for the Veteran's bipolar disorder to 100 percent effective May 21, 2009.  As that increase did not represent a total grant of the benefits sought on appeal for the period prior to May 21, 2009, the claim for an increased initial rating for the period prior to May 21, 2009, remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Although the Veteran requested a Board hearing in his February 2008 substantive appeal, he withdrew that request in April 2010.  38 C.F.R. § 20.704 (2015).

In December 2013, the Board clarified that the issue that remained on appeal was properly characterized as entitlement to an evaluation in excess of 50 percent for bipolar disorder from July 30, 2003, to May 21, 2009, rather than as entitlement to an earlier effective for the award of the 100 percent disability evaluation for that disability, as it was characterized at times by the Veteran and the RO, and remanded the increased initial rating claim for further evidentiary development.

The issue of entitlement to a TDIU due to service-connected bipolar disorder has also been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  However, as the Veteran is in receipt of a 100 percent schedular rating for bipolar disorder effective May 21, 2009, the issue of entitlement to a TDIU due to service-connected bipolar disorder is moot from that date, forward.  38 C.F.R. § 4.16.  Thus, the issue currently on appeal is entitlement to a TDIU due to service-connected bipolar disorder prior to May 21, 2009, and it has been characterized as such on the title page.


FINDINGS OF FACT

1.  Prior to May 21, 2009, the Veteran's bipolar disorder has been characterized by occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.

2.  Prior to May 21, 2009, resolving all doubt in the Veteran's favor, the competent and credible evidence of record demonstrates that his service-connected bipolar disorder precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to May 21, 2009, the criteria for an initial rating of 70 percent, but no higher, for bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9432 (2015).

2.  From July 30, 2003, to May 20, 2009, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.

Regarding the duty to notify, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, as is the case with the Veteran's claim for a higher initial disability rating for bipolar disorder, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim and affording him multiple VA examinations to assess the severity of his bipolar disorder during the time period in question.  There is no evidence that additional examinations are in order or that any relevant records have yet to be requested.  Furthermore, there has been substantial compliance with the Board's December 2013 remand instructions, as the records associated with the Veteran's applications for Social Security Administration (SSA) disability benefits were associated with the claims file as requested.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board will therefore proceed to the merits of the Veteran's appeal.

II.  Increased Initial Rating Prior to May 21, 2009

The Veteran's service-connected bipolar disorder is currently assigned an initial disability evaluation of 50 percent from July 30, 2003, to May 20, 2009, and an evaluation of 100 percent thereafter, under 38 C.F.R. § 4.130, Diagnostic Code 9432.  The Veteran asserts that his symptoms prior to May 21, 2009, warrant a 100 percent disability evaluation, as well.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders ("General Rating Formula").  As relevant here, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran's impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Of note here, a GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

Following review of the evidence of record, the Board finds that, prior to May 21, 2009, the Veteran's symptoms of bipolar disorder warrant a rating of 70 percent, but no higher.

Initially, the Board acknowledges that the Veteran has been diagnosed with psychiatric disorders in addition to his service-connected bipolar disorder, including depressive disorder and posttraumatic stress disorder (PTSD), during the period under review.  However, the clinicians who provided those additional diagnoses did not discuss whether their symptoms could be distinguished.  When it is not possible to separate the effects of a service-connected condition from those of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Based on the foregoing considerations, the reported symptoms of the other mental health conditions discussed during the time period under review are for consideration in the evaluation of the Veteran's service-connected bipolar disorder.

Turning, then, to the Veteran's psychiatric symptoms, the evidence of record reflects that, prior to May 21, 2009, his symptoms included nightmares, depressed mood, anxiety, chronic sleep impairment, memory loss, panic attacks, occasional suicidal and homicidal ideation, obsessional rituals, such as counting in his head, that interfered with routine activities, impaired impulse control with periods of violence, bursts of energy and racing thoughts, difficulty concentrating, diminished interest in activities, intrusive thoughts, feelings of detachment, difficulty in adapting to stressful circumstances, and difficulty interacting with others.  Although the VA examiners who conducted examinations in December 2004, January 2007, December 2007, and May 2009 did not link the Veteran's symptoms to one or more of the specific levels of occupational and social impairment delineated in the General Rating Formula, the Board finds that those symptoms most closely approximate occupational and social impairment with deficiencies in most areas-the criteria associated with a 70 percent disability rating.  Indeed, many of the symptoms just enumerated are specifically discussed in the criteria for a 70 percent rating or are included in the criteria for ratings lower than 70 percent.

However, the Veteran's psychiatric symptoms have not been consistent with total occupational and social impairment such that a 100 percent disability rating is warranted.  In that regard, the Veteran has denied delusions, hallucinations, and an inability to perform activities of daily living during VA examinations and treatment, and examiners and clinicians have consistently observed him to be alert and oriented in all spheres, with organized thought processes, intact insight and judgment, and adequate grooming and hygiene.  Although the Veteran has described problems with memory loss and has reported that his memory is worsening, he has not reported the severity of memory loss described in the 100 percent rating criteria, which contemplates memory loss for names of close relatives, occupation, or his own name.  Rather, he has described memory loss for birthdays, phone numbers, and appointments.  Additionally, although the Veteran has occasionally confirmed that he experiences suicidal ideation, including during his December 2007 and May 2009 VA examinations, he has also frequently denied it during mental health treatment, and has denied specific plans or intent.  Similarly, although he described using martial arts to defend himself against an aggressor with a gun during his May 2009 VA examination, an action taken in self-defense is not necessarily indicative of impaired impulse control, and the violent outbursts the Veteran has typically described have been directed towards inanimate objects.  Thus, a persistent danger of self-harm or of hurting others, consistent with the 100 percent rating criteria, has also not been shown.  Furthermore, although the Veteran's landlord submitted February 2008 correspondence that included a report that the Veteran did not clean his home, such neglect, when coupled with the many other findings of record demonstrating the Veteran's general ability to perform his activities of daily living, respresents, at most, a symptom consistent with the 70 percent rating criteria.  Finally, the Veteran was assigned GAF scores ranging from 50 to 65-70 during the period under review, and such scores also do not suggest total occupational and social impairment. 

Specifically regarding social impairment, although the record reflects that the Veteran has been divorced since the 1980s, has typically lived alone since that time, and has tumultuous relationships with his father and his siblings-seemingly due primarily to disagreements over money-it also reflects that the Veteran maintained an ongoing relationship with his mother before she passed away, and that he maintains a relationship with his godmother.  During treatment in January 2008, the Veteran described going to Texas to see some friends, and, during treatment in January 2009, he reported traveling to Texas on several occasions to visit his uncle, and participating in a family trip to Colorado and Texas.  In a questionnaire the Veteran completed in May 2008 in connection with his application for SSA disability benefits, he acknowledged that his psychiatric issues made it harder to be in large groups and that he had "family problems," but also reported attending church on a weekly basis and participating in "sports" approximately two or three days per month in response to a question asking him to describe the kinds of things he did with others.  The Board does not find that these interactions with others are consistent with total social impairment.

Regarding occupational impairment, the Board acknowledges that the Veteran has not worked since the 1980s and that some degree of occupational impairment due to his bipolar disorder is clearly evidenced by the record.  Indeed, the Board is granting entitlement to a TDIU for the period prior to May 21, 2009, herein.  The Board also acknowledges the April 2016 argument, put forth by the Veteran's representative, that SSA records associated with the claims file indicate that the Veteran was awarded SSA disability benefits for a psychiatric disorder in May 2008, and that such an award reflects total occupational and social impairment warranting a 100 percent disability rating prior to May 21, 2009.  Speaking first to the SSA determination, although such determinations are relevant and the records relied upon to make those determinations are probative evidence in consideration of the Veteran's appeal, SSA decisions are not binding on the Board.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  More to the point, however, review of the SSA records reveals that the Veteran's claim for disability benefits was in fact denied following reconsideration in May 2008, not granted.  In any event, a finding that the Veteran's service-connected bipolar disorder causes some degree of occupational impairment does not necessitate a finding of total occupational and social impairment as characterized in the General Rating Formula.  Here, there is simply not a showing of psychiatric symptoms listed for the 100 percent disability rating, or symptoms that are of similar duration, frequency, and severity, that would warrant finding that the Veteran is totally occupationally and socially impaired prior to May 21, 2009.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

In reaching these conclusions, the Board remains sympathetic to the Veteran, acknowledges his training as a medic during service, and does not question the sincerity of his belief that his psychiatric symptoms warrant a 100 percent rating.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a 100 percent disability rating, the symptoms he has consistently described meet the schedular requirements for an evaluation of 70 percent, but no higher, as explained and discussed above.

As a final matter, to the extent the Veteran has argued that the RO's finding of entitlement to a 100 percent rating effective May 21, 2009, necessitates an allowance of a 100 percent rating prior to that date, because his psychiatric symptoms during both periods were essentially the same, the Board notes that "as the final trier of fact, [it] is not constrained by favorable determinations below."  McBurney v. Shinseki, 23 Vet. App. 136, 139 (2009).  In this instance, for the period prior to May 21, 2009, the Board finds that the Veteran's psychiatric symptoms are comparable indicators of the type of occupational and social impairment contemplated in the criteria provided for a 70 percent rating under the General Rating Formula, but no more.  See Mauerhan, 16 Vet. App. 436.

The Board has considered the applicability of the benefit of the doubt doctrine in reaching these conclusions.  However, to the extent that the Veteran's claim for an increased initial rating for bipolar disorder prior to May 21, 2009, is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  Extraschedular Consideration

The Board has also considered whether the Veteran's bipolar disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's bipolar disorder.  By their own terms, as well as the holdings in Mauerhan and Vazquez-Claudio, the applicable schedular criteria are not limited by the symptoms explicitly enumerated in the rating schedule.  As detailed above, the Board considered the effect that all of the Veteran's psychiatric symptoms have upon his functional ability-particularly the extent of his occupational and social impairment.  Therefore, the Board finds that the rating criteria are adequate to evaluate his service-connected bipolar disorder.  

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, which include bipolar disorder and a scar resulting from a left parotidectomy, only, nor has the Veteran alleged any such further impairment.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (2014).  

In short, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for bipolar disorder is adequate, and referral of the claim for extraschedular consideration is not warranted.  See Yancy, 27 Vet. App. at 495 (citing Thun, 22 Vet. App. 111.).

IV.  Entitlement to a TDIU prior to May 21, 2009

As already discussed, the Veteran is currently in receipt of a 100 percent rating for bipolar disorder for the period from May 21, 2009, and, as a result, the issue of entitlement to a TDIU due to that disability is moot from that date, forward.  However, as entitlement to a TDIU is part of the Veteran's appeal of the initial rating assigned for his service-connected bipolar disorder, a claim for a TDIU has been pending since he appealed the initial rating assigned for that disability.  See Rice, 22 Vet. at 453.  For the reasons that follow, the Board finds that a TDIU is warranted for the period prior to May 21, 2009.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of one disability that is rated at least 60 percent disabling.  38 C.F.R. § 4.16(a).  In light of the Board's grant, herein, of a 70 percent disability rating for bipolar disorder prior to May 21, 2009, the Veteran now meets the percentage requirement during that time period.  The remaining question, then, is whether his bipolar disorder also precluded him from securing and following a substantially gainful occupation during that time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The fact that a Veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a Veteran could find employment.  Id.  Consideration may be given to a Veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the poverty threshold.  Id.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.

The record reflects that the Veteran completed high school and college, obtaining Bachelor of Arts degrees in theology and political science, with a minor in English.  It also indicates that he last worked full time in the 1980s.  In a resume submitted to VA in 1994, the Veteran provided an employment history through 1982 that included work on his family's pecan farm, as a radio disc jockey, as a store cashier, stocker, and manager, as an insurance salesman, and in public relations and counseling.  The Veteran's 2008 application for SSA disability benefits reflects primary work experience as a sales clerk, with additional positions as an employment counselor from 1980 to 1981, and as a flight attendant for several months in 1984.  The Veteran stated in that application that he was laid off in 1984, due to his temper.  Although the record also reflects that the Veteran may have held some odd jobs for short periods since then, including working on the pecan farm in 2000, working for 10 nights as security for a relative in April 2005, helping a friend with landscaping work part time in August 2005, and helping a friend who was a mechanic in 2007, there is no indication that he has maintained more than marginal employment, at most, since the 1980s.

The VA examiners who have evaluated the Veteran have acknowledged that he last worked in the 1980s, but have not issued opinions on his employability.  However, in May 2007, the Veteran presented a VA mental health clinician with forms related to an application for vocational rehabilitation, requesting that she complete the forms and noting that his counselor felt he was unable to work full time due to his psychiatric disabilities.  The clinician completed the form as requested, but referenced the Veteran's psychiatric diagnoses and stated that it was at least as likely as not that the Veteran would be unable to complete the vocational rehabilitation program and be employed full time.  In June 2007, a Vocational Rehabilitation Counseling Psychologist issued a memorandum stating that it was not feasible for the Veteran to participate in a program of rehabilitation.  In February 2008, a family friend who reported owning and operating a construction company for many years submitted correspondence stating she felt the Veteran's inability to handle stress left him unqualified to handle responsibility or have the necessary relationships to conduct any type of business.  That same month, the Veteran's landlord, who noted she possessed degrees in social work and psychology, stated that she did not see how the Veteran would be able to work successfully, given the hours he kept, his tendency to withdrawal from others, his depression, and his "definite edginess" at times.

Additionally, although the Veteran's claim for SSA disability benefits based on psychiatric issues was denied, as already noted, such a determination is not binding on the Board.  Collier, 1 Vet. App. at 417.  Moreover, the May 2008 letter associated with the Veteran's request for reconsideration of that decision indicates his claim was denied primarily because there was insufficient medical evidence dating to the 1980s.

In short, in light of the competent and credible evidence of record asserting that the Veteran was unemployable prior to May 21, 2009, due to symptoms that have been linked to his service-connected bipolar disorder, and as the evidence of record also suggests that the severity level of his psychiatric symptomatology was largely consistent throughout that time period, the evidence is at least evenly balanced as to whether his bipolar disorder precluded him from obtaining and maintaining substantially gainful employment during that time.  Accordingly, entitlement to a TDIU prior to May 21, 2009, is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Prior to May 21, 2009, an initial rating of 70 percent, but no higher, for bipolar disorder is granted, subject to controlling regulations governing the payment of monetary awards.

A TDIU for the period from July 30, 2003, to May 20, 2009, is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


